DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group I in the reply filed on April 26, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-21 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first ends of the one or more graphite fiber sheets are not conductively coupled with the high temperature heat source, and the second ends of the one or more graphite fiber sheets are not conductively coupled with the lower temperature heat source” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said carbon fiber sheets" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “heat exchanger,” whereas claim 2 recites the combination of a “high temperature heat source” and “lower temperature source” with the “heat exchanger.”
Additionally, the recitation “wherein the first fluid and the second fluid are … a liquid or a gas” is indefinite, when only one of part i) and ii) is read in the claim.
	Regarding claims 3-10, as applied to claim 2 above, the dependent claims recite specific structures of the “high temperature heat source” and “lower temperature source.”
	Claim 8 recites the limitations "the one or more graphite fiber sheets" in lines 1-2 and 3.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, the recitation “not conductively coupled” in lines 2 and 3-4 is indefinite, since the term “conductive” is ambiguous.
Claim 9 recites the limitation "the one or more graphite fiber sheets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the one or more graphite fiber sheets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the carbon fiber sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the carbon fiber sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the recitation “10 or more graphite sheets” is indefinite, since claim 1 recites “carbon fiber sheets.”
Claim 16 recites the limitation "the carbon fiber sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the carbon fiber sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the recitation of “conventional heat exchanger” in line 3 renders the claim indefinite, since it is unclear what is considered “conventional” at the time of the invention.
Claim 18 recites the limitation "the carbon fiber sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 14 are present in part a) of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11 and 14 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon et al. (4,832,118).
	Scanlon et al. disclose a heat exchanger 10 comprising:
a) one or more carbon fiber sheets 30, each carbon fiber sheet 30 having a first end (left) and a second end (right) and comprising a plurality of carbon fibers 32 (i.e. graphite fibers, column 3, lines 25-28) oriented in a direction 40 extending from the first end to the second end (Figure 4), wherein the one or more carbon fiber carbon fiber sheets 30 are thermally anisotropic in the direction extending from the first end to the second end; and
b) a support structure 38 comprising one holding region, wherein the one or more carbon fiber sheets 30 are connected to the support structure 38 at the one holding region.  
Regarding claim 2, as best understood, Figure 2 (column 3, lines 7-11) discloses
c) a high temperature heat source via inlet 18 in thermal communication with the first ends of the one or more carbon fiber sheets 30; 
d) a lower temperature source via inlet 22 in thermal communication with the second ends of the one or more carbon fiber sheets 30; and 
e) at least one of: 
(i) a first fluid contacting the high temperature heat source and the one or more carbon fiber sheets 30 near the first ends, and 
(ii) a second fluid contacting the lower temperature source and the one or more carbon fiber sheets 30 near the second ends; 
wherein the first fluid and second fluid are, independent from one another via support structure 38.  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluids are not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.
Regarding claim 5, Figure 2 discloses the high temperature heat source and/or the lower temperature source is a fluid conduit 14, 16.  
Regarding claim 6, as applied to claim 2 above, the working fluids are not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, as applied to claim 2 above, the working fluids are not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, as best understood, Figure 2 discloses the first ends of the one or more carbon fiber sheets 30 are not conductively coupled with the high temperature heat source that heated the first fluid, and the second ends of the one or more carbon fiber sheets 30 are not conductively coupled with the lower temperature heat source that cooled the second fluid.  
Regarding claim 9, as best understood, Figures 1-2 disclose heat transfer between the one or more carbon fiber sheets 30 and the lower temperature source occurs substantially only by convection through the second fluid.  
Regarding claim 10, as best understood, Figures 1-2 disclose heat transfer between the one or more carbon fiber sheets 30 and the high temperature heat source occurs substantially only by convection through the first fluid.  
Regarding claim 11, as best understood, Scanlon et al. (column 3, lines 25-28) discloses the carbon fiber sheet 30 is a graphite fiber sheet and the carbon fibers 30 are graphite fibers.  
Regarding claim 14, as applied to claim 1 above, each carbon fiber sheet 30 conductively transfers heat substantially only along a length of each carbon fiber 30 between the first and the second ends.  

Claim(s) 1-2, 4, 6, 9, 11-12 and 14 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krumweide et al. (5,471,367).
	Figures 2 and 2A disclose a heat exchanger 10 (fully assembled in Figure 1) comprising:
a) one or more carbon fiber sheets 120 (i.e. graphite, column 3, lines 46-49), each carbon fiber sheet 120 having a first end (left) and a second end (right) and comprising a plurality of carbon fibers oriented in a direction (i.e. highly oriented graphite fibers, column 3, lines 46-56) extending from the first end to the second end, wherein said one or more carbon fiber sheets 120 are thermally anisotropic in the direction extending from the first end to the second end; and
b) a support structure 140 comprising one or more holding regions, wherein the one or more carbon fiber sheets 120 are connected to the support structure 140 at the one or more holding regions.  
Regarding claim 2, as best understood, Figure 2 (column 3, lines 30-34) discloses
c) a high temperature heat source (circuit board) in thermal communication with the first ends of the one or more carbon fiber sheets 120; 
d) a lower temperature source (cooled air) in thermal communication with the second ends of the one or more carbon fiber sheets 120; and 
e) (ii) a second fluid (air) contacting the lower temperature source and the one or more carbon fiber sheets 120 near the second ends; 
wherein the second fluid is a gas, i.e. air.
Regarding claim 4, Krumweide et al. (column 3, lines 30-34) disclose the high temperature heat source is an electronic device, i.e. circuit board.  
Regarding claim 6, Krumweide et al. (column 3, lines 30-34) disclose the second fluid is air.
Regarding claim 9, as best understood, Figure 2 discloses heat transfer between the one or more carbon fiber sheets 120 and the lower temperature source occurs substantially only by convection through the second fluid.  
Regarding claim 11, as best understood, Krumweide et al. (column 3, lines 46-53) discloses the carbon fiber sheet 120 is a graphite fiber sheet and the carbon fibers are graphite fibers.  
	Regarding claim 12, as best understood, Krumweide et al. (column 3, lines 51-53) discloses the graphite fibers are woven to form the one or more carbon fiber sheets 120.  
Regarding claim 14, Figure 2 discloses each carbon fiber sheet 120 conductively transfers heat substantially only along a length of each carbon fiber between the first and the second ends.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15 and 18 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (4,832,118) or Krumweide et al. (5,471,367)
Scanlon et al. or Krumweide et al. discloses all the claimed limitations except 10 or more carbon fiber sheets 30 or 120, respectively. 
The specific number of carbon fiber sheets is considered to be an obvious design choice, producing no new/and or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired number of carbon fiber sheets to achieve a desired heat transfer.
Regarding claim 15, the specific bend radius, vibration resistance, and shock resistance of the one or more carbon fiber sheets is considered to be an obvious design choice, producing no new/and or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ the one or more carbon fiber sheets having any desired bend radius, vibration resistance, and shock resistance to achieve a desired design requirement of the working environment.
Regarding claim 18, the specific working temperature of the one or more carbon fiber sheets is considered to be an obvious design choice, producing no new/and or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ the one or more carbon fiber sheets having any desired working temperature to achieve a desired design requirement of the working environment.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krumweide et al. (5,471,367) in view of Ghoshal (2016/0090184).
	The device of Krumweide et al. lacks the high temperature heat source is a first surface of a thermoelectric generator, and the one or more carbon fiber sheets 120 are able to transfer heat away from the first surface of the thermoelectric generator.  
	Ghoshal (Figure 4) discloses a heat exchanger 400 comprising:
a) a graphite heat sink 430 (paragraph 41, last sentence) having one or more sheets (i.e. fins), each sheet having a first end (bottom) and a second end (top); 
b) a support structure 425 comprising one holding region, wherein the one or more sheets are connected to the support structure 425 at the one holding region;
c) a high temperature heat source 415 in thermal communication with the first ends of the one or more sheets; 
d) a lower temperature source (cooled air) in thermal communication with the second ends of the one or more sheets; and 
e) (ii) a second fluid (air) contacting the lower temperature source and the one or more sheets near the second ends; 
wherein the second fluid is a gas, i.e. air; and
wherein the high temperature heat source 415 is a first surface of a thermoelectric generator, and the one or more sheets are able to transfer heat away from the first surface of the thermoelectric generator for the purpose of providing adequate cooling of different heat sources.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Krumweide et al. the high temperature heat source is a first surface of a thermoelectric generator, and the one or more sheets are able to transfer heat away from the first surface of the thermoelectric generator for the purpose of providing adequate cooling of different heat sources as recognized by Ghoshal.  Furthermore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of known heat sources would have been obvious.

Claim(s) 16-17 and 19 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (4,832,118) or Krumweide et al. (5,471,367) in view of Reddy et al. (2011/0067864).
	The device of Scanlon et al. or Krumweide et al. lacks the one or more carbon fiber sheets 30 or 120, respectively having a thermal conductivity of at least 800 W/mK.  
	Reddy et al. (Table 1, fourth entry) discloses carbon fiber having a thermal conductivity of up to 1100 W/mK for the purpose of optimal heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Scanlon et al. or Krumweide et al. carbon fiber having a thermal conductivity of up to 1100 W/mK for the purpose of optimal heat transfer as recognized by Reddy et al..
Regarding claim 17, as best understood, Reddy et al. (Table 1, fourth entry) discloses carbon fiber having a thermal conductivity of up to 1100 W/mK, when employed in the carbon fiber sheets 30 or 120, respectively of Scanlon et al. or Krumweide et al. have a per unit mass thermal conductance that is at least five times greater than the per unit mass thermal conductance of copper fins of comparable dimension.  
Regarding claim 19, Reddy et al. (Table 1, fourth entry) discloses the carbon fibers are pitch-based fibers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763